IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

KENNETH C. WISEMAN and MARY L.
GHIGLIONE, husband and wife,                            No. 71136-9-1


                        Appellants.                     DIVISION ONE
            v.
                                                                                                     o
                                                        UNPUBLISHED OPINION                    coo

WASHINGTON STATE DEPARTMENT
                                                                                          3E   m   '
OF TRANSPORTATION (WSDOT) and                                                                    o
                                                                                               o-n
its Attorney, ROBERT FERGUSON,                                                            ro
                                                                                               -ti       -•.

                                                                                          -J   aE-or
Attorney General of the State of
Washington                                              FILED:     MAY 2 7 2014                corn -
                                                                                               3C>-> -


                                                                                          V?

       Per Curiam. Kenneth Wiseman and Mary Ghiglione appeal the superior court'scr.

dismissal of their petition for judicial review of an administrative order. The respondent

Washington State Department of Transportation has filed a motion for remand,

conceding that the superior court erred in dismissing appellants' petition as untimely.

Appellants acknowledge that the case must be remanded to the superior court for

further proceedings, but ask this court to determine whether the 2013 amendments to

RCW 46.63.160 apply retroactively.

       We decline to address the amendments to RCW 46.63.160 at this time.

Accordingly, we accept the Department's concession, reverse the order of dismissal,

and remand to permit the superior court a full opportunity to consider the merits of

appellants' petition.

       Reversed and remanded.
                                      For the Court: